Citation Nr: 1617449	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  10-14 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1. Entitlement to service connection for diabetes mellitus type II.

2. Entitlement to service connection for a bilateral hearing loss disability. 

3. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Haddock, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1972 to August 1974. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Wichita, Kansas Department of Veterans Affairs Regional Office (RO).  This appeal was previously before the Board in May 2014, when it was remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claims on appeal can be decided.

At the outset, the Board notes that subsequent to the Board's May 2014 remand, the Veteran's paper claims file was transferred to the Veteran Benefits Management System (VBMS) and is now entirely electronic.  Review of the electronic claims file shows that the entirety of the Veteran's service medical records are not legible after being scanned into the electronic format.  As a complete review of the Veteran's service medical records is required before the Board can make an appropriate determination in this matter, efforts to associate legible copies of the service medical records must be made. 

Additionally, the Veteran was afforded a VA examination in September 2009 for his claim of entitlement to service connection for diabetes mellitus; however, no medical opinion was provided and the VA examiner did not have access to the Veteran's claims file to review in conjunction with the examination.  As such, a new VA examination is necessary.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Further, in the May 2014 remand, it was noted that verification of herbicide exposure was necessary prior to deciding the Veteran's claim.  Of record are letters sent to the Veteran requesting additional information about his purported exposure to herbicides, but there is no indication that the Veteran responded.  However, the Board notes the Veteran's military personnel records contain enough information to undertake efforts to determine if the Veteran was exposed to herbicides.  Specifically, these records show that he served about the USS Kawishiwi from May 1972 through March 1974 and that he is eligible to wear the Vietnam Service Medal.  As such, efforts to verify herbicide exposure should be made. 

Finally, the Veteran has reported noise exposure consistent with his naval service as the cause of his current bilateral hearing loss disability and tinnitus.  A review of the legible service medical records show that the Veteran had some level of decreased hearing acuity at the time of his separation examination, but as the enlistment examination report is unreadable, the Board is unable to determine if a shift in hearing acuity occurred during service.  Further, the Veteran's VA outpatient treatment records contain reports of hearing loss and tinnitus, yet these reports are somewhat inconsistent.  Therefore, the Board finds that a VA examination is warranted to determine if the Veteran has a current bilateral hearing loss disability and complaint for tinnitus related to in-service noise exposure.  

Accordingly, the case is REMANDED for the following action:

1. Associate legible copies of the Veteran's complete service medical records with the claims file. 

2. Undertake appropriate development to determine where the USS Kawishiwi was located between May 1972 and March 1974, to include "brown water," to determine if the Veteran was exposed to herbicides on active service. 

3. After the development above, and if exposure to herbicides cannot be presumed, afford the Veteran a new VA examination for his diabetes mellitus.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  The examiner is requested to opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's diabetes mellitus is etiologically related to his active service.  

3. Then, schedule the Veteran for a VA audiological examination by an examiner with sufficient expertise to determine the nature and etiology of the claimed bilateral hearing loss disability and tinnitus.  The examiner must review the claims folder and should note that review in the report.  The rationale for all opinions should be provided.  The examiner is requested to address the following:

(a) Does the Veteran have a current diagnosis of bilateral hearing loss disability for VA purposes?

(b) Does the Veteran have a current complaint of tinnitus with an onset during active service?

(c) Is it at least as likely as not (50 percent or greater probability) that any current bilateral hearing loss disability and/or complaint of tinnitus is etiologically related to the Veteran's active service, to include the reported noise exposure therein.  

4. Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




